Case: 16-17535   Date Filed: 10/18/2017   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17535
                        Non-Argument Calendar
                      ________________________

                       Agency No. A206-675-747



ZAKIR HOSSAIN,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (October 18, 2017)

Before JORDAN, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 16-17535        Date Filed: 10/18/2017       Page: 2 of 8


       Zakir Hossain, a citizen of Bangladesh, petitions for review of the Board of

Immigration Appeals’ (BIA) final order affirming the Immigration Judge’s (IJ)

denial of his application for asylum, withholding of removal, and relief under the

United Nations Convention Against Torture and Other Cruel, Inhuman, or

Degrading Treatment or Punishment (CAT). Hossain, a member of the

Bangladesh National Party (BNP), claims he was persecuted based on his political

views by members of the Awami League. Hossain asserts substantial evidence

does not support the denial of asylum and withholding of removal based on an

adverse credibility determination. Hossain also contends substantial evidence does

not support the denial of CAT relief. After review, 1 we deny the petition.

                                       I. DISCUSSION

A. Asylum and Withholding of Removal

       An applicant for asylum must meet the Immigration and Nationality Act’s

(INA) definition of a refugee. 8 U.S.C. § 1158(b)(1). The INA defines a refugee

as:

       1
           We review only the decision of the BIA, “except to the extent that it expressly adopts
the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We also review
the IJ’s decision insofar as the BIA adopts the IJ’s reasoning. Id. Factual determinations, which
include credibility determinations, are reviewed under the substantial evidence test. Ruiz v. U.S.
Att’y Gen., 440 F.3d 1247, 1254-55 (11th Cir. 2006). Under the substantial evidence test, which
is highly deferential, we “must affirm the BIA's decision if it is supported by reasonable,
substantial, and probative evidence on the record considered as a whole.” Al Najjar, 257 F.3d at
1284 (quotation omitted).




                                                2
               Case: 16-17535      Date Filed: 10/18/2017     Page: 3 of 8


      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

8 U.S.C. § 1101(a)(42)(A). To meet the definition of a refugee, the applicant must,

“with specific and credible evidence, demonstrate (1) past persecution on account

of a statutorily listed factor, or (2) a well-founded fear that the statutorily listed

factor will cause future persecution.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257

(11th Cir. 2006) (quotation omitted).

      If credible, an asylum applicant’s testimony alone may be sufficient for the

applicant to establish his eligibility for relief from removal. Id. On the other hand,

“an adverse credibility determination alone may be sufficient to support the denial

of an asylum application,” but only if the alien fails to produce evidence

independent of his testimony. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287

(11th Cir. 2005).

      An IJ may base a credibility finding on the totality of the circumstances,

including: (1) the demeanor, candor, or responsiveness of the applicant; (2) the

inherent plausibility of the applicant’s account; (3) the consistency between the

applicant’s written and oral statements; (4) the internal consistency of each

statement; and (5) the consistency of the statements with other record evidence,

including State Department reports. 8 U.S.C. § 1158(b)(1)(B)(iii). An adverse
                                            3
              Case: 16-17535     Date Filed: 10/18/2017   Page: 4 of 8


credibility determination may be based on inaccuracies, inconsistences, and

falsehoods, whether or not they relate to the “heart” of the applicant’s claim. Id.

      Substantial evidence supports the denial of Hossain’s asylum and

withholding of removal claims based on an adverse credibility finding. First, the IJ

and BIA’s reasons for the adverse credibility determination are specific and

cogent. See Forgue, 401 F.3d at 1287 (explaining an IJ’s adverse credibility

determination must be based on “specific, cogent reasons”). Contrary to Hossain’s

argument, the three inconsistencies on which the IJ and BIA focused are not

“minor” or “incidental.” The first inconsistency, regarding whether Hossain was

“threatened” or “harmed,” goes to the heart of Hossain’s asylum claim—the

question of whether he actually endured past persecution based on his political

views. The second inconsistency, regarding Hossain’s parents’ description of an

injury to Hossain’s thumb, also relates strongly to the heart of Hossain’s claim, as

it concerns a physical injury suffered during Hossain’s alleged persecution.

Though the third inconsistency, regarding the amount paid to smugglers, does not

go to the heart of Hossain’s claim, it nevertheless supports an adverse credibility

determination. See 8 U.S.C. § 1158(b)(1)(B)(iii).

      Second, the record as a whole supports the finding Hossain is not credible.

Not only was Hossain inconsistent about whether he was harmed, inconsistent—

through his parents’ affidavit—about where he was injured, and inconsistent about


                                          4
               Case: 16-17535    Date Filed: 10/18/2017    Page: 5 of 8


whether he knew or remembered the smuggling fee, his shifting and implausible

explanations for these inconsistencies before the IJ further undercut his credibility.

Even if one of Hossain’s shifting explanations was plausible standing alone,

together, the explanations create additional inconsistencies that diminish Hossain’s

credibility.

       Hossain offers new explanations for the inconsistencies on appeal, but even

if they are tenable, they do not compel a finding Hossain is credible because the

record contains other inconsistences. See Chen v. U.S. Att’y Gen., 463 F.3d 1228,

1233 (11th Cir. 2006) (providing an applicant’s tenable explanation for an

inconsistency or implausibility will not necessarily warrant reversal, particularly

where corroborating evidence is lacking). For instance, Hossain’s initial statement

said he left Bangladesh a year before entering the United States (in May of 2013),

and it provided a detailed account of his travels in South and Central America over

a period of 11 or 12 months. However, Hossain later stated he was attacked in

May and September of 2013 and left Bangladesh in October of 2013, rendering his

travel timeline impossible. Additionally, Hossain initially told the border officer

he had not spoken to his uncle in seven or eight years and his uncle was not

expecting him, but later testified his plan all along was to meet his uncle in the

United States, and his uncle had “actually sponsored” him.




                                           5
              Case: 16-17535       Date Filed: 10/18/2017   Page: 6 of 8


      Independent of his testimony, the other evidence Hossain submitted does not

compel a finding he is eligible for relief because it fails to show any nexus between

Hossain’s political opinion and his alleged persecution. The only piece of

corroborating evidence Hossain offered indicating he was attacked by Awami

League members was his parents’ affidavit, and it is inconsistent with his own

account in several respects. While the records from the pharmacy and the hospital

both describe a generic “physical assault,” they do not indicate Hossain was

attacked by anyone affiliated with the Awami League or the assaults were

otherwise politically motivated.

      Because substantial evidence and specific, cogent reasons support the

adverse credibility determination, and because substantial evidence supports the

denial of Hossain’s claims in light of this determination, we deny Hossain’s

petition as to his asylum and withholding of removal claims. See Sepulveda v. U.S.

Att’y Gen., 401 F.3d 1226, 1232-33 (11th Cir. 2005) (explaining an applicant who

is unable to meet the well-founded fear standard for asylum is generally also

precluded from qualifying for withholding of removal).

B. CAT Relief

      An applicant seeking CAT relief must establish “it is more likely than not

that he or she would be tortured if removed to the proposed country of removal.” 8

C.F.R. § 1208.16(c)(2).


                                           6
               Case: 16-17535     Date Filed: 10/18/2017     Page: 7 of 8


      The CAT defines torture as:

      any act by which severe pain or suffering, whether physical or mental,
      is intentionally inflicted on a person for such purposes as obtaining
      from him or her or a third person information or a confession,
      punishing him or her for an act he or she or a third person has
      committed or is suspected of having committed, or intimidating or
      coercing him or her or a third person, or for any reason based on
      discrimination of any kind, when such pain or suffering is inflicted by
      or at the instigation of or with the consent or acquiescence of a public
      official or other person acting in an official capacity.

8 C.F.R. § 208.18(a)(1). “Acquiescence” requires that a public official have

awareness of the torture before it occurs and “thereafter breach his or her legal

responsibility to intervene to prevent [it].” Id. § 208.18(a)(7). Evidence relevant

to an applicant’s eligibility for CAT relief includes, but is not limited to:

(1) incidents of past torture inflicted upon the applicant; (2) the viability of

relocation within the country of removal as a means to avoid torture; (3) gross,

flagrant or mass human rights violations in the country of removal; and (4) other

relevant country conditions. Id. § 208.16(c)(3)(i)-(iv).

      Substantial evidence supports the denial of Hossain’s claim for CAT relief

because the record does not compel the conclusion that Hossain will “more likely

than not” be tortured upon his return to Bangladesh. First, although there is

evidence that Bangladeshi police and security forces engage in torture, the record

does not indicate that Hossain was ever contacted by Bangladeshi police or

security forces in the past, or that such forces would have any interest in Hossain—


                                            7
                Case: 16-17535       Date Filed: 10/18/2017      Page: 8 of 8


a ward-level cashier for the BNP—upon his return to Bangladesh. Though 10

torture-related deaths occurred at the hands of security forces during the first nine

months of 2013, the population of Bangladesh exceeds 150 million, further

diminishing this likelihood that Hossain will more likely than not be tortured in

Bangladesh. Second, Hossain was not found credible, but even accepting Hossain

was attacked by Awami League supporters in the past, there is no evidence these

attacks occurred with the consent or acquiescence of public officials, and the fact

torture has been criminalized in Bangladesh supports a finding that public officials

did not acquiesce. 8 C.F.R. § 208.18(a)(7). Finally, there is no indication that

Hossain could not relocate within Bangladesh to mitigate any risk of suffering

torture, as he was able to move to another village to avoid persecution in

September of 2013 and was previously able to finance international travel, and

freedom of movement is generally possible within Bangladesh.

                                    II. CONCLUSION

       Accordingly, we deny Hossain’s petition for review.2

       PETITION DENIED.




       2
        Because the BIA did not reach the issue, we do not consider Hossain’s arguments
regarding the terrorism bar on appeal. See Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th
Cir. 2016) (stating we do not consider issues that were not reached by the BIA).
                                               8